EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE SPECIFICATION:
Please amend the title of the invention (pursuant to the Manual of Patent Examining Procedure (MPEP) § 606.01, wherein it states that "[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner's amendment."), as follows:

COLLAPSIBLE FORMWORK FOR CONCRETE WALLS

IN THE CLAIMS:
Claim 1, line 18, “reminder” has been changed to --remainder--.

	The amendment to claim 1 has been made to correct an apparent typographical error.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not show or fairly teach a collapsible formwork element, the element including a pair of opposing side wall panels each formed of extruded polymer material and at least one connector member extending between the side wall panels, the at least one connector member formed of extruded polymer material, with the at least one connector member including a center portion between a pair of hinged ends provided by hinge portions in the connector member, the hinged ends being engaged with the side wall panels so that the element is movable between an expanded configuration, with the opposing panels are spaced apart, and a collapsed configuration, with the opposing panels relatively closer together, and, on expansion into the expanded configuration, the formwork element is mechanically maintained in the expanded configuration, the hinge portions being formed of a material that is more flexible than the material forming the more rigid remainder of the connector member so as to provide a hinge type action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.






                                                                       /MICHAEL SAFAVI/                                                                       Primary Examiner, Art Unit 3631                                                                                                                                 




















MS
March 14, 2022